Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Invention Group I (claims 1 and 4-15) in the reply filed on 06/03/2022 is acknowledged. In response to species election requirement, Applicant elected the following species with traverse: 
(1). the LRP5 and LRP6 binding polypeptide corresponding to claim 1 (vi) CDR SEQ ID NOS: 43, 44, 45, and 52, 53, 54, claim 4 (v) SEQ ID NOs:59 and 62, and claim 5 SEQ ID NO:65; 
(2). the PD-1 antibody corresponding to 1 (iii), VH CDRs SEQ ID NOs:13, 14, and 15, and VL CDRs SEQ ID NOs:16, 17, and 18.
The traverse is on the ground that the LRP5 and LRP6 binding polypeptides are a group of patentably indistinct cross-reactive biparatopic polypeptides and are functionally related by their ability to bind to an epitope of the human low-density receptor-like protein 5 (LRP5) and an epitope of the human low-density receptor-like protein 6 (LRP6), thereby inhibiting the Wnti signalling pathway and the Wnt3a signalling pathways. Applicant argument is not persuasive because each species represents a distinct chemical entity and there is a search and/or examination burden on the examiner. 
Applicant also elected cancer, gastrointestinal cancer (of claim 12), and colorectal cancer (of claim 13) as a species of hyperproliferative disorder. 

2. Claims 1 and 4-15 are pending and currently under consideration. 

Information Disclosure Statement
3. The information disclosure statements filed on 05/31/2022 and 09/24/2020 have been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action. 

Drawings
4. The drawings filed on 03/26/2020 are accepted by the examiner.  

Objection to Title 
5. The title of the invention is objected to because it is not descriptive. The following new title is suggested: LRP5/6 antagonist and PD-1 antibody anticancer combination therapy. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a Wnt-driven cancer, does not reasonably provide enablement for a method of treating a hyperproliferative disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 1 and 4-11 are drawn to a method of treating a hyperproliferative disease comprising administering to a patient in need thereof a therapeutically active amount of a cross-reactive biparatopic polypeptide capable of specifically binding to LRP5 and LRP6 and an anti-PD1 antibody. The specification (page 71, the 3rd paragraph) states that “hyperproliferative disease” refers to conditions wherein cell growth is increased over normal cells. For example, hyperactive diseases include malignant diseases (e.g., esophageal cancer, colon cancer, biliary cancer) and non-malignant diseases (e.g., atherosclerosis, benign hyperplasia, benign prostatic hypertrophy). Thus, the claims are broad because they encompass a method of treating a wide range of hyperproliferative diseases.
The specification discloses the anti-tumor activity of a LRP5/LRP6 antagonist in combination with a mouse antibody to PD-1 in a subcutaneous syngeneic mouse model derived from a breast cancer cell line, EMT6, in Balb/c mice (Example 1, page 79). The specification discloses the effects of the combination of LRP5/LRP6 antagonists with an anti-human PD-1 antibody I 3D spheroids (Example 3, page 82). However, the specification does not provide sufficient guidance/direction or working examples on how to treat a broad range of hyperactive diseases, such as  atherosclerosis. The biparatopic polypeptide capable of specifically binding to LRP5 and LRP6
Aberrant Wnt/β-catenin signalling has been shown to play a key role in tumorigenesis and resistance to immunotherapy in several tumor indications (Zinzalla et al., Cancer Res Volume 79, Issue 13_supplement, July 1, 2019). The biparatopic LRP5/LRP6 polypeptides that antagonize Wnt signaling in tumor cells are known in the art (see, e.g., WO 2017/093478 A1). However, the prior art does not teach treating a broad range of hyperactive diseases, such as atherosclerosis. 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with these claims.
  Due to the large quantity for experimentation necessary to determine whether administering a therapeutically active amount of a cross-reactive biparatopic polypeptide capable of specifically binding to LRP5 and LRP6 and an anti-PD1 antibody can treat a hyperproliferative disease, such as atherosclerosis, the lack of directions and guidance presented in the specification regarding the same, the lack of working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 (i)-(iv) recites broad recitation, and the claim also recites “preferably wherein the polypeptide capable of specifically binding to LRP5 and LRP6 further comprises an Alb11 domain comprising the amino acid sequence of SEQ ID NO:63”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Likewise, claim 12 recited “lung cancer (e.g. NSCLC)”, whereas claim 13 recited “esophageal cancer (e.g., gastroesophageal junction cancer)” and “biliary tract cancer (e.g., cholangiocarcinoma)”, they are rejected on the same basis.  Claims 14 and 15 are rejected as dependent claims from claim 1 or 12. 

Claims Objections
10. Claim 4 is objected to because of the following informality: 
“an amino acid sequence” in (i)-(ii) and (iv)-(vi) should be amended to “the amino acid sequence”. Appropriate correction is required.

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 9, 2022